                                                                             U.S. DISTRICT COURT
                                                                           DISTRICT OF NEW HAMPSHIRE
                           UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE                            OCT112018
                               55 PLEASANT STREET,ROOM 110
                         CONCORD,NEW HAMPSHIRE 03301-3941                            FILED

OFFICE OF THE CLERK
Daniel J. Lynch, Clerk of Court                                     Telephone: 603-225-1423
Tracy A. Uhrin, Chief Deputy Clerk                                Web: www.nhd.uscourts.gov

                                                    October 10,2018




To:             Donald Feith



From:           Vincent Negron, Deputy Clerk


Re:             USA V. Vailes, Case No. 18-cr-20-01 PB,


       Enclosed find exhibit(s)listed below. Please sign this acknowledgment and return it to the
Clerk's Office in the enclosed envelope.


EXHIBITS: on attached Final Exhibit List




               RECEIPT OF EXHIBITS IS HEREBY ACKNOWLEDGED



                                       By: /

      Counsel for
